Gilbert, J.,
concurring specially. Construing paragraph 8 of the original petition and the amendment to paragraph 12 most strongly against the pleader, as is the recognized rule, the suit is intended to maintain the right of petitioners to inspect the books and records of a public officer for commercial purposes. It is clear that the inspection is not desired merely for private or individual purposes. Thus construed, I concur in the judgment rendered by this court, but not in all that is said in the opinion. I can not concur in that portion of the opinion which states that the resolution adopted by the General Assembly in 1929, quoted in the opinion, has the same force and effect as a statute. Nor that the preamble or “whereas” is equivalent to the caption of a bill, thus rendering the resolution the equivalent of an act. Nor in the view that the resolution is equivalent to an act, because it was read three times in the House and Senate. It is to be noted also that the resolution has no repealing clause. I can not concur in the view that the resolution (especially in view of the fact that it does not purport to repeal conflicting laws) has any effect upon section 14 of the Civil Code, which is as follows: “All books kept by any public officer under the laws of this State shall be subject to the inspection of all the citizens of this State, within office hours, every *849day except Sundays and holidays.” Moreover, I can not concur in the view that the meaning of section 14, just quoted, should be restricted to the narrow meaning given in the opinion. The words “books” as used in that section, to have any substantial effect, must mean public records, whether they are bound in book form or are merely loose-leaf records. The Code section was adopted many years ago, 1831, at which time loose-leaf books and records were unknown.
The object of the section clearly was to maintain the right of the public to inspect the records of every public office. Of course this inspection must be reasonable. The public officer can only be ■required to produce his books and records for inspection of the citizen under reasonable regulations to be formulated by himself as to the conditions and the length of time under which individuals may inspect. The duty of the officer with respect to his books can not be unduly interfered with by persons who seek such inspection.